NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                      United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                  Submitted September 17, 2021*
                                   Decided September 20, 2021

                                                Before

                             FRANK H. EASTERBROOK, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             DIANE P. WOOD, Circuit Judge



 No. 21-1135

 ALLEN BEDYNEK STUMM,                                              Appeal from the United States
       Plaintiff-Appellant,                                        District Court for the Western
                                                                   District of Wisconsin.
                 v.

 DENIS R. MCDONOUGH, Secretary of                                  No. 12-cv-057-wmc
                                                                   William M. Conley, Judge.
 Veterans Affairs,
       Defendant-Appellee.


                                                Order

    Two years ago we affirmed an order of the district court resolving several of Allen
Bedynek Stumm’s claims, but we remanded one for further proceedings. Stumm v.
Wilkie, No. 18-2978 (7th Cir. Dec. 3, 2019). The remanded claim concerns Stumm’s con-
tention that the Department of Veterans Affairs discriminated against him on account of
his age. The district court then granted summary judgment against Stumm on the age-



   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 21-1135                                                                         Page 2

discrimination claim, finding that he had missed a critical deadline when seeking review
of a decision by the Equal Employment Opportunity Commission. Stumm v. Wilkie, 2021
U.S. Dist. LEXIS 3274 (W.D. Wis. Jan. 7, 2021).

    Stumm and the Department filed appellate briefs, which were assigned to us as the
panel that had resolved Stumm’s first appeal. We found Stumm’s documents hard to
follow but thought that the case might present an issue that could be illuminated with
the assistance of counsel. So we struck the briefs and recruited a lawyer to assist Stumm.
See Order of July 26, 2021. Brent T. Murphy of Latham & Watkins agreed to represent
Stumm.

    But Murphy’s efforts to obtain Stumm’s consent to the representation were unavail-
ing. Stumm failed to answer Murphy’s letters and did not furnish a phone number. On
September 7, 2021, Stumm filed a rambling letter thanking the court for recruiting a law-
yer but saying that he would prefer “local pro bono … counsel”. Murphy soon filed a
motion to withdraw. We grant that motion. Murphy has our thanks for making the ef-
fort. To the extent that Stumm may believe he can reject lawyers until we manage to re-
cruit one he likes, he is mistaken. He has spurned aid from one of the nation’s leading
law firms and is left to his own devices. We rescind the order recruiting counsel and the
order striking the briefs. Those briefs are reinstated, and we proceed to decision.

    Stumm has not done nearly as well on his own behalf as a lawyer might have done
for him. His brief narrates grievances that were resolved long ago—by the EEOC, or the
district court’s initial decision, or our decision in 2019. He asserts that someone stole
checks made out to him, that the agency violated the Due Process Clause (though he
does not explain why), that the EEOC was wrong to think that he failed to cooperate in
the proceedings before the Veterans Administration, that a deposition was taken or un-
derstood wrongfully, and that several persons are carrying out a vendetta against him.
None of these contentions addresses the only question that currently matters to this suit:
whether, as the district court held, Stumm missed a deadline and therefore has forfeited
his opportunity to obtain judicial review of the agency’s decision.

     Federal courts often bend over backward to find issues implicit in a pro se litigant’s
filings, but someone who was offered the benefit of counsel and did not seize the oppor-
tunity cannot depend on that principle. In the end, even a person representing himself
must follow the rules. See McNeil v. United States, 508 U.S. 106, 113 (1993). One of those
rules is the need to make a comprehensible legal argument. Stumm has not done so, and
on that ground the judgment is affirmed. Resolution of the timeliness question, to the
extent it affects other litigants, is left for another day.

                                                                                 AFFIRMED